272 S.W.3d 328 (2008)
Sharolynne Y. WALLER, Appellant,
v.
Denise J. WATSON-WESLEY COLEMAN and White, Ovletrea & Watson, L.C., Respondents.
No. ED 90734.
Missouri Court of Appeals, Eastern District, Division Two.
October 21, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 9, 2008.
Application for Transfer Denied January 27, 2009.
Sharolynne Y. Waller, St. Louis, MO, pro se.
Denise J. Watson-Wesley St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: Mo.Cir., 2007 WL 5516042.

ORDER
PER CURIAM.
Sharolynne Waller (hereinafter, "Appellant") appeals pro se from the trial court's judgment dismissing her nine count petition against Denise J. Watson-Wesley and White, Ovletrea & Watson, L.C. Appellant raises eight points on appeal challenging several alleged procedural errors committed by the trial court.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).